Opinion of the Court by
William Rogers Clay, Commissioner
Affirming.
*701Alleging that he was the owner and entitled to possession of á certain described tract of land in Calloway county, and that the defendant, Burnie Jones, had wrongfully entered thereon and taken possession of a portion thereof, plaintiff, R. C. Tarry, brought suit to enjoin the trespass and to be adjudged the owner of the land. On final hearing plaintiff was granted the relief prayed for and defendant appeals.
Plaintiff and defendant are adjoining landowners and the solution of the case depends on the proper location of the division line. On this question of fact considerable evidence was heard, which we deem it unnecessary to detail. It is sufficient to say that there are many facts and circumstances tending to uphold the contention of each of the parties. It is our rule not to disturb the finding of the chancellor upon a question of fact where the evidence is conflicting, and upon consideration of the whole case the mind is left in such doubt that we cannot say with reasonable certainty that the chancellor erred in his conclusion. Hayes v. Hayes’ Exor., 181 Ky. 589, 205 S. W. 596; Alexander v. Lewis, 184 Ky. 679, 212 S. W. 440. And this rule is particularly applicable to the facts of this case. Judgment affirmed.